DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pgs. 1-3, filed 02/22/2021, with respect to the prior art rejections based on Harada have been fully considered and are persuasive.  The rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-9 are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: the prior art taken either in singularity or in combination fails to anticipate or fairly suggest all the limitations of the independent claim 1.  The closest prior art is Harada et al. (US 2003/0053940), herein Harada.  Harada teaches a honeycomb structure with an unbonded portion having a length of 5 mm [Table 2-example 13].  However, this example teaches the opening depth of the unbonded portion is 5 mm as well with the length of the segment being 152 mm.   Thus the ratio of the opening depth of the unbonded portion to the length of each segment in the axial direction is 5/152 *100= 3 %.  This does not meet the claim limitation in which the ratio is 10 to 45 %.  Further, Harada generally teaches that the opening depth of each unbonded portion in the axial direction is 10% or more relative to the length of the honeycomb structure in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019.  The examiner can normally be reached on Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/ELIZABETH COLLISTER/Examiner, Art Unit 1784